DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “insert.. having an insert” (as in claim 1), the spring (of claims 2 and 8), the at least four holes (of claims 3 or 4), the seat (of claims 5-7), the unexpanded/expanded positions (of claims 10, 12-13), the cone shape (of claim 11), the expanded position achieved when a plug is inserted into the plug head adapter (as in claim 12), and the attachment to a plug head adapter (as in claims 14-16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, in line 12 recites “a the restriction element” and is therefore indefinite.  It appears this recitation should recite “the restriction element”.
	Claim 1, line 13 lacks antecedent basis for “the wellbore restriction element”.
	Claim 2 recites “wherein the insert is a spring-loaded insert” but since claim 1 recites two distinct inserts, i.e. “an insert…having an insert” (as in lines 8-9 of claim 1) it is not clear as to which insert this limitation would apply and is therefore indefinite.
	Claim 10 recites that the arrangement (which as best understood is best represented in fig 5) is “configured to be installed within a plug head adapter” which is indefinite since it is not clear what this requires as no details of a “plug head adapter” are disclosed.  For further examination purposes, it will be assumed any downhole equipment may be considered a plug hole adapter. 
	Claims 14-16 recite that the apparatus (as in fig 5) further comprises an “attachment arrangement” configured to attach to “the plug head adapter”.  However, this attachment is not shown and therefore it is indefinite as to how this arrangement would attach to “the plug head adapter”.
	The remaining claims are indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13, and 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hofman et al. (US 9,702,221).
In regard to claim 10, Hofman et al. disclose an apparatus, comprising: an arrangement (98) configured with a central portion that is configured to allow a fluid to pass through the arrangement (98 as in fig 1) and wherein the arrangement is configured to be installed within a plug head adapter (as shown is considered to be configured as such, or 24 may be considered a plug head adapter), wherein the arrangement is expandable from a first unexpanded position (as in fig 1) to a second expanded position (as in fig 3, see col. 5, lines 55+).  
In regard to claim 11, Hofman et al. disclose the arrangement is configured in a cone shape (fig 4, shows conical features of 98, also col. 4, lines 42-45).  
In regard to claim 12, Hofman et al. disclose the arrangement is configured such that the second expanded position is achieved when a plug is inserted into the plug head adapter (as in fig 3, also see col. 5, lines 55+).  
In regard to claim 13, Hofman et al. disclose the arrangement is configured such that the first unexpanded position is achieved when a plug is not inserted into the plug head adapter (as in fig 1 or 2, also see col. 5, lines 55+).  
In regard to claim 14, Hofman et al. disclose 23PATENTATTORNEY DOCKET TE-005MULTI-FUNCTION MANDREL SYSTEMat least one attachment arrangement configured to attach the apparatus to the plug head adapter (50/100 as arranged to attach the arrangement within 24).  
In regard to claim 15, Hofman et al. disclose wherein the at least one attachment includes at least one hole (grooves within 60 at 42, 44, fig 2 are both “holes”) for connecting the arrangement to the plug head adapter.  
In regard to claim 16, Hofman et al. disclose the at least one hole is two holes (at grooves within 60 at 42, 44, fig 2).  
In regard to claim 17, Hofman et al. disclose wherein a shell of the apparatus has a non-contiguous body portion (104, col. 4, lines 38-45).  
In regard to claim 18, Hofman et al. disclose wherein the apparatus is configured to be deployed in a wellbore (as would be in use, col. 1, lines 18+, as being a “downhole” tool, e.g. col. 2, lines 15-16).  
In regard to claim 19, Hofman et al. disclose wherein the apparatus is configured to be deployed in the wellbore through a pumping of fluid within the wellbore (as shown, apparatus may be deployed as such in a similar manner to instant figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 6,848,511) in view of Lee (US 6,732,793).  
In regard to claim 1, Jones et al. discloses a mandrel, comprising: a first section (at 60 fig 1A); a second section (10); a tapered section (bottom of 60, fig 1A) joining the first section and the second section, wherein the first section, the second section and the tapered section are hollow and configured to accept a restriction element (fig 1A, restriction element 3 shown in fig 1B).  Jones et al. do not disclose an insert within the second section to retain the restriction element.
Lee discloses a mandrel wherein an insert (base portion as connected to 32, fig 4-5) placed at an angle (angle may be 0 and is not specified as to how to angle is measured, also see fig 4-5) within a section having an insert (32) configured to extend from a compressed configuration (fig 4-fig 5) to an uncompressed configuration, and wherein in the uncompressed configuration, a portion of the insert projects into the section such that a restriction element is retained within the section (as in fig 5), and in a compressed configuration, the restriction element is not retained within the section (as in fig 4).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the insert of Lee, with the mandrel of Jones et al. in order to prevent the ball from uphole movement of the ball (Jones col. 4, lines 37+) to prevent the ball interfering with other components.
In regard to claim 2, Lee discloses that the insert is a spring-loaded insert (col. 4, line 42).
In regard to claim 4, Jones et al. disclose the second section has at least four holes (116).
In regard to claim 5, Jones et al. disclose at least one restriction element seat (30) within the mandrel.
In regard to claim 6, Jones et al. disclose that the seat is positioned within the second section (fig 1A/B).
In regard to claim 7, Jones et al. disclose a mandrel, comprising: a body comprising: a first section (at 60) with at least one through hole allowing a fluid to pass from an interior of the first section to an exterior of the first section (hole at top of 60); a second section (10) having a restriction element seat (30) and having at least one through hole (top of 60) allowing a fluid to pass from an interior of the second section to an exterior of the second section; a tapered section (at bottom of 60, fig 1A/B) joining the first section and the second section, wherein the first section, the second section and the tapered section are hollow and configured to accept a restriction element (as in fig 1B, restriction element 3).  Jones et al. do not disclose an insert within the second section to retain the restriction element.
Lee discloses a mandrel wherein an insert (32) placed at an angle (angle may be 0 and is not specified as to how to angle is measured, also see fig 4-5) within a section configured to extend from a compressed configuration (fig 4-fig 5) to an uncompressed configuration, and wherein in the uncompressed configuration, a portion of the insert projects into the section such that a restriction element is retained within the section (as in fig 5), and in a compressed configuration, the restriction element is not retained within the section (as in fig 4).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the insert of Lee, with the mandrel of Jones et al. in order to prevent the ball from uphole movement of the ball (Lee col. 4, lines 37+) to prevent the ball interfering with other components.
In regard to claim 8, Lee teaches that the insert is a spring-loaded insert (col. 4, line 42).
In regard to claim 9, Jones et al. teach a method of operation for a mandrel, comprising: dropping a restriction element (3) to activate a downhole system (as in figs 1A-1B, 5A-5B).  Jones et al. do not disclose starting a flow back of fluid; MULTI-FUNCTION MANDREL SYSTEMcompressing/uncompressing a spring-loaded insert; or trapping the restriction element.  
Lee discloses a method comprising starting a flow back of fluid within a wellbore sufficient to cause a restriction element to move toward an up-hole environment (col. 4, lines 37-46);22PATENTATTORNEY DOCKET TE-005MULTI-FUNCTION MANDREL SYSTEM compressing a spring-loaded insert placed within a second portion of the mandrel such that the restriction element passes along a diameter of the mandrel past the spring-loaded insert (as in fig 4); uncompressing the spring-loaded insert placed within the second portion of the mandrel such that the restriction element returns to an uncompressed state (as in fig 5); and trapping the restriction element within the second portion (as in fig 5).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the insert of Lee with the methods of Jones et al. in order to prevent flowback of the restriction element.  In the combination above, the restriction element would be trapped between the seat of Jones et al. and the restriction element, as taught by Lee.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohla et al. (US 2019/0106964) in view of Lee (US 6,732,793).  
In regard to claim 1, Strohla et al. discloses a mandrel, comprising: a first section (fig 9A, portion with holes 406 within); a second section (portion between 434 and 442); a tapered section (434) joining the first section and the second section, wherein the first section, the second section and the tapered section are hollow and configured to accept a restriction element (fig 10, restriction element 436).  Strohla et al. do not disclose an insert within the second section to retain the restriction element.
Lee discloses a mandrel wherein an insert (base portion as connected to 32, fig 4-5) placed at an angle (angle may be 0 and is not specified as to how to angle is measured, also see fig 4-5) within a section having an insert (32) configured to extend from a compressed configuration (fig 4-fig 5) to an uncompressed configuration, and wherein in the uncompressed configuration, a portion of the insert projects into the section such that a restriction element is retained within the section (as in fig 5), and in a compressed configuration, the restriction element is not retained within the section (as in fig 4).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the insert of Lee, with the mandrel of Strohla et al. in order to prevent the ball from uphole movement of the ball (Jones col. 4, lines 37+) to prevent the ball interfering with other components.
In regard to claim 2, Lee discloses that the insert is a spring-loaded insert (col. 4, line 42).
In regard to claim 3, Strohla et al. et al. disclose the second section has at least four holes (406).
In regard to claim 5, Strohla et al. Jones et al. disclose at least one restriction element seat (432) within the mandrel.
In regard to claim 6, Strohla et al. disclose that the seat is positioned within the second section (fig 10).
In regard to claim 7, Strohla et al. disclose a mandrel, comprising: a body comprising: a first section (fig 10, portion with holes 406 extending through) with at least one through hole (406) allowing a fluid to pass from an interior of the first section to an exterior of the first section; a second section (portion below 434 and above 442) having a restriction element seat (432) and having at least one through hole (442) allowing a fluid to pass from an interior of the second section to an exterior of the second section; a tapered section (434) joining the first section and the second section, wherein the first section, the second section and the tapered section are hollow and configured to accept a restriction element (as in fig 10, restriction element 436).  Strohla et al. do not disclose an insert within the second section to retain the restriction element.
Lee discloses a mandrel wherein an insert (32) placed at an angle (angle may be 0 and is not specified as to how to angle is measured, also see fig 4-5) within a section configured to extend from a compressed configuration (fig 4-fig 5) to an uncompressed configuration, and wherein in the uncompressed configuration, a portion of the insert projects into the section such that a restriction element is retained within the section (as in fig 5), and in a compressed configuration, the restriction element is not retained within the section (as in fig 4).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the insert of Lee, with the mandrel of Strohla et al. in order to prevent the ball from uphole movement of the ball (Lee col. 4, lines 37+) to prevent the ball interfering with other components.
In regard to claim 8, Lee teaches that the insert is a spring-loaded insert (col. 4, line 42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sullivan (US 2017/0089159) also teaches an insert spring arrangement for retaining a restriction element (figures 9-12, with insert 970 and restriction element 912).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
6/2/2022